209 F.2d 259
Thomas B. GRAYSON, Appellant,v.UNITED STATES of America, Appellee.
No. 11809.
United States Court of Appeals,Sixth Circuit.
Dec. 15, 1953.

No appearance for appellant.
G. P. Openlander, Asst. U.S. Atty., Toledo, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This case has been heard and considered on the certified record and on the brief of the appellant and the reply brief and oral argument of the United States Attorney and the Appendix to his brief;


2
And it appearing that there was no error in the proceedings in the district court, resulting in the conviction of appellant by jury verdict of guilty of wilful violation of section 145(a), Internal Revenue Code, section 145(a), Title 26, United States Code; and it appearing that the jury verdict was upheld by the district judge and is supported by substantial evidence;


3
The judgment of the district court, imposing sentence on appellant following his conviction by jury verdict, is affirmed; and it is so ordered.